Case 2:20-cv-01490-PSG-RAO Document 18 Filed 04/12/20 Page 1 of 5 Page ID #:52




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         8033 Linda Vista Road, Suite 200
   4     San Diego, CA 92111
         (858) 375-7385; (888) 422-5191 fax
   5     dennisp@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
   9
 10
         Belen Acevedo,                            Case No. 2:20-cv-01490-PSG-RAO
 11
                  Plaintiff,
 12
            v.
 13                                                Plaintiff’s Case Statement
         Young Ho Suh, in individual and
 14      representative capacity as trustee
         of The Young Ho Suh Family
 15      Trust;
         Kun Rai Suh, in individual and
 16      representative capacity as trustee
         of The Young Ho Suh Family
 17      Trust;
         NYLA Pollo, Inc., a California
 18      Corporation; and Does 1-10,
 19               Defendants.
 20
 21
              Pursuant to this Court’s “ADA Disability Access Litigation: Order
 22
       Granting Application for Stay and Early Mediation,” filed March 26, 2020, the
 23
       plaintiff submits his Plaintiff’s Case Statement.
 24
 25
       A.     Itemized List
 26
              The specific conditions at the site that form the basis of this lawsuit are
 27
       the lack of accessible dining surfaces and sales counters at the Pepe’s Pollo
 28
       (“Restaurant”) located in Lynwood, California.


                                               1

       Plaintiff’s Case Statement                             2:20-cv-01490-PSG-RAO
Case 2:20-cv-01490-PSG-RAO Document 18 Filed 04/12/20 Page 2 of 5 Page ID #:53




   1      1. Lack of Accessible Dining Surfaces:
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
               When a business provides facilities such as dining surfaces, it must
 24
                provide accessible dining surfaces. 2010 Standards § 306.
 25
               Here, dining surfaces were fixed and did not provide the clearances
 26
                  necessary for wheelchair users.
 27
               Hence, accessible dining surfaces have not been provided.
 28
               The included photo of the Facility depicts the above violation.


                                              2

       Plaintiff’s Case Statement                           2:20-cv-01490-PSG-RAO
Case 2:20-cv-01490-PSG-RAO Document 18 Filed 04/12/20 Page 3 of 5 Page ID #:54




   1      2. Lack of Accessible Sales Counters:
   2
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23            When a business provides facilities such as sales or transaction
                counters, it must provide accessible sales or transaction counters.
 24
                2010 Standards § 302.1.
 25
               Here, the sales counter was more than 36 inches in height. In fact,
 26
                  the sales counter was about 42 inches in height.
 27
               There was no lowered, 36 inch portion of the sales counter for use by
 28
                  persons in wheelchairs to conduct transactions.


                                              3

       Plaintiff’s Case Statement                            2:20-cv-01490-PSG-RAO
Case 2:20-cv-01490-PSG-RAO Document 18 Filed 04/12/20 Page 4 of 5 Page ID #:55




   1           Hence, accessible sales counters have not been provided.
   2           The included photo of the Facility depicts the above violation.
   3
   4          Note: As stated in the Complaint, given the obvious violations, the
   5   plaintiff has alleged, on information and belief, that there are other violations
   6   and barriers on the site that relate to his disability. Plaintiff intends to conduct
   7   a site inspection and amend the complaint, to provide proper notice regarding
   8   the scope of this lawsuit, once he conducts a site inspection. See Doran v. 7-
   9   Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding that once a plaintiff
 10    encounters one barrier at a site, he can sue to have all barriers that relate to his
 11    disability removed regardless of whether he personally encountered them).
 12    Thus, settlement must address this holistic remediation.
 13
 14    B.     Amount of Damages
 15           Under the Unruh Civil Rights Act and the California Disabled
 16    Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages
 17    and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
 18
       lists actual damages and statutory damages as two separate categories of
 19
       damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
 20
       F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
 21
       $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
 22
       $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)). Each
 23
       responsible party under the ADA is individually liable for the denial of rights.
 24
 25    Lentini v. California Center for the Arts, Escondido, 370 F.3d 837, 849-851

 26    (9th Cir. 2004).

 27           The Unruh Civil Rights Acts provides for minimum statutory penalties
 28    of $4,000 plus actual damages for each offense against each responsible entity.



                                                4

       Plaintiff’s Case Statement                               2:20-cv-01490-PSG-RAO
Case 2:20-cv-01490-PSG-RAO Document 18 Filed 04/12/20 Page 5 of 5 Page ID #:56




   1   Thus, Plaintiff claims $4,000 in statutory penalties against the property
   2   owners, Young Ho Suh and Kun Rai Suh and $4,000 against the business,
   3   NYLA Pollo, Inc. for a sum total of $8,000. If this matter proceeds beyond
   4   mediation, Plaintiff will additionally be seeking damages for on-going
   5   deterrence.
   6
   7   C.     Demand for Settlement of Case
   8          First, to provide for accessible dining surfaces and sales counters at the
   9   Restaurant.
 10           Second, enter into a court enforceable consent decree binding the
 11    defendants to: (1) institute policies and procedures whereby they maintain the
 12    property in a compliant state; (2) the defendants agree to obtain and deliver a
 13    CASp report on the property to the plaintiff (with photos) within 30 days that
 14    identifies all access barriers. Thereafter, the plaintiff will have 30 days to
 15    comment on the report. If the plaintiff notes other barriers, the plaintiff can
 16    make a demand that the defendants correct them. If the parties cannot
 17    reasonably agree on barrier correction within 10 days following plaintiff’s
 18    demand, the plaintiff has the right to file a new action or refile the action in
 19    state or federal court.
 20           Lastly, to settle this matter globally at mediation, that Defendants pay
 21    $8,000 in statutory penalties and submit to the court as to reasonable
 22    attorney’s fees and costs as provided by both the ADA and Unruh.
 23
 24
       Dated: April 9, 2020                    CENTER FOR DISABILITY ACCESS
 25
 26
 27                                            By: /s/ Dennis Price
                                               Dennis Price, Esq.
 28                                            Attorney for Plaintiff


                                               5

       Plaintiff’s Case Statement                             2:20-cv-01490-PSG-RAO
